If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 March 25, 2021
             Plaintiff-Appellee,

v                                                                No. 349984
                                                                 Washtenaw Circuit Court
ISOM MARTEZ NYGEL HAMILTON,                                      LC No. 18-000635-FC

             Defendant-Appellant.


Before: SWARTZLE, P.J., and RONAYNE KRAUSE and RICK, JJ.

RONAYNE KRAUSE, J. (concurring).

      I concur in result only.

                                                          /s/ Amy Ronayne Krause




                                             -1-